IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                           NOS. WR-91,947-01 AND WR-91,947-02


                EX PARTE LAMONT MARCELOUS GILBERT, Applicant


             ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
      CAUSE NOS. 1579971-A AND 1630403-A IN THE 183RD DISTRICT COURT
                           FROM HARRIS COUNTY


       Per curiam.

                                           ORDER

       Applicant pleaded guilty to one charge of driving while intoxicated, and one charge of

evading arrest or detention, and was sentenced to six years’ imprisonment in each case, to run

concurrently. He did not appeal his convictions. Applicant filed these applications for writs of

habeas corpus in the county of conviction, and the district clerk forwarded them to this Court. See

TEX . CODE CRIM . PROC. art. 11.07.

       On January 14, 2020, the trial court entered an order designating issues in each case. The

district clerk properly forwarded these applications to this Court under Texas Rule of Appellate

Procedure 73.4(b)(5). However, the applications were forwarded before the trial court made findings

of fact and conclusions of law. We remand these application to the trial court to complete its
evidentiary investigation and make findings of fact and conclusions of law.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: November 18, 2020
Do not publish